Citation Nr: 1803311	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-19 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified before the undersigned Veterans Law Judge.  

The Board has recharacterized the Veteran's PTSD claim as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts his acquired psychiatric disorder had its onset in service following several traumatic experiences therein.  Specifically, he reports an incident in which he was attacked during a race riot while on guard duty at the main gate in Germany.  He also reports being involved in other race riots that occurred when he was stationed in Germany and that he feared for his life.  These stressors should be researched on remand.  Further, there is indication that the Veteran's psychiatric disorder may have pre-existed service.  Specifically, on his January 1969 report of medical history at entrance, he reported a history of "nervous trouble of any sort," but denied a history of depression or excessive worry, although the physician noted "worry - no severe problems never treated."  The Veteran has not yet been afforded a VA examination, and the duty to obtain one is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Any outstanding VA and private treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3. Verify the Veteran's reported in-service stressor of race riots with Joint Services Records Research Center (JSRRC) or any other appropriate service department entity for the entirety of the Veteran's service in Germany, from August 1969 to February 1971.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests, and the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile.")

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  All indicated tests and studies should be performed and all findings reported in detail.  Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all psychiatric disorders diagnosed since August 2011, to include PTSD, generalized anxiety disorder, and cognitive disorder not otherwise specified (NOS).  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in May 2012 and December 2014 private treatment records. 

(b) Is there clear and unmistakable (obvious, manifest, and undebatable) evidence that any of the Veteran's psychiatric disorders existed prior to active service?  Please discuss the January 1969 report of medical history and other medical evidence supporting your conclusion.

(c) If the answer to question (b) is yes, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing psychiatric disorder WAS NOT aggravated (worsened) during service?

(d) If the answer to question (b) is no or the answer to question (b) is yes and question (c) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed psychiatric disorder:

(1) had its onset in service;
(2) was superimposed upon his diagnosed personality disorder during service; or
(3) is otherwise related to the circumstances of the Veteran's service, to include any verified stressor?

(e) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.

(f) If a diagnosis of PTSD is warranted and is not due to a fear of hostile military or terrorist activity, specify the claimed in-service stressor(s) upon which that diagnosis is based.
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided - please specifically state whether the inability to opine is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would allow for an opinion on this matter.

5. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




